Mr. Graeme of Council for the Complainant, Opened the Bill and Answer and Prayed for a Decree accordingly. Mr. Lewis for the Defendant Prays that Regard may be had to the Defendant’s Answer and Submits to the Decree of the Court.
Upon Reading the Bill and Answer and Hearing Council on both Sides, It is by this Court Ordered and Decreed, That the Articles of Marriage Set forth in the Bill and Confessed in the Answer be Confirmed and made good by the Defendant, and that he pay Costs of Suit to be Taxed by the Master of this Court.
Alexr Stewart Deputy Register in Cane.
Eodem Die In Cur. Canc.
Present as above.